                            United States District Court
                                      for the
                            Southern District of Florida

Cajule Cedant, Plaintiff,               )
                                        )
v.                                      )
                                        ) Civil Action No. 19-24877-Civ-Scola
United States of America,               )
Defendant.                              )
                  Order On Motion for Summary Judgment
     This matter is before the Court upon the Defendant’s second motion for
summary judgment. For the reasons stated below, the Court grants the
Defendant’s motion (ECF No. 60).

     1. Background
       The instant dispute arises under the Federal Tort Claims Act (“FTCA”),
28 U.S.C. §§ 1346(b), 2671, et seq. On December 10, 2017, the Plaintiff claims
to have been involved in a traffic accident with United States Postal Service
(“USPS”) employee Elijah Miller in North Miami, Florida when Mr. Miller
allegedly ran a stop sign while in his USPS Long-Life Vehicle (“LLV”) and
collided with the Plaintiff’s vehicle, resulting in the Plaintiff’s vehicle rolling
over. (ECF No. 51, at 1.) As a result, the Plaintiff claims he was “injured in and
about his body, including his neck and back and/or aggravated a pre-existing
condition of injury” including “permanent injuries within a reasonable degree of
medical probability.” (ECF No. 1, at ¶ 12; ECF No. 61, at ¶ 3.) The Plaintiff also
complains of injuries to his right shoulder and his left knee. (ECF Nos. 59, 61
at ¶ 4.) While that is the backdrop of the instant dispute, it is not the focus of
the Defendant’s second motion for summary judgment. Instead, the Defendant
argues that this summary judgment is appropriate because deficiencies with
the Plaintiff’s expert reports mean the Plaintiff will be unable to prove his case
at trial.
       It is important to recount the procedural history of this matter. On May
26, 2020, the Court issued its scheduling order, which required the parties to
exchange expert witness disclosures by December 29, 2020. (ECF No. 51, at 1.)
Fact discovery closed on that same date. (Id.) On January 5, 2021, after the
deadline for expert witness disclosures had passed, the Plaintiff moved the
Court to extend all pre-trial deadlines, including trial date. (Id.) In his motion,
the Plaintiff stated he needed to extend “the deadline to exchange expert
witness summaries/reports as the prior deadline fell during the holidays.” (Id.)
The Defendant timely disclosed its reports. (Id.) The Court denied the Plaintiff’s
motion because the Plaintiff failed to explain why it could not abide by future
deadlines in the case and explained an order from the Court is not necessary
when an extension does not interfere with future Court-imposed deadlines. (Id.
at 2.) On January 8, 2021, the Plaintiff moved the Court to reconsider its
motion, now explaining that the Plaintiff needed an extension due to the
approaching dispositive motion deadline of January 12, 2021. (Id.) The Court
granted the Plaintiff limited relief and extended the dispositive motion deadline
by 10 days, but stated “all other deadlines shall remain the same.” (Id.) The
Plaintiff provided untimely expert reports to the Defendant on January 11,
2021. (ECF No. 59, 61 at ¶ 7.)
        In its first motion for summary judgment, the Defendant argued that
summary judgment was proper because the Plaintiff should not be able to rely
on its untimely and allegedly deficient expert reports and therefore cannot
prove causation or actual harm. (ECF No. 51, at 4.) While the Court
acknowledged the potential merit in these arguments, the Court noted the
preference in the Eleventh Circuit is that matters be resolved on their merits,
rather than based on procedural technicalities. (Id.) Despite the Court’s finding
that the Plaintiff had failed to satisfy its burden to show why extensions of time
were warranted, the Court nonetheless denied the Defendant’s initial summary
judgment motion to provide the Plaintiff with an opportunity to timely disclose
his expert reports and address any alleged deficiencies, given “the potentially
dispositive nature” of the Plaintiff’s expert materials. (Id. (“the Court finds the
government’s arguments persuasive.”).) Thereafter, the Court entered its first
amended scheduling order (ECF No. 54), extending all remaining pre-trial
deadlines, and trial date, including the “[d]eadline to exchange expert witness
summaries/reports pursuant to Federal Rule of Civil Procedure 26(a)(2).” Both
in its initial scheduling order, and in its first amended scheduling order, the
Court noted that “[w]hen a treating physician testifies regarding opinions
formed and based upon observations made during the course of treatment, the
treating physician need not produce a Rule 26(a)(2)(B) report” but when such
treating physician offers opinions “beyond those arising from treatment . . . full
Rule 26(a)(2)(B) reports are required.” (ECF No. 54, at 2.) During the pendency
of its first motion for summary judgment, the Defendant also filed a motion in
limine, or in the alternative, a Daubert motion, to exclude the Plaintiff’s treating
physician or expert testimony, citing certain deficiencies with the Plaintiff’s
disclosures. (ECF No. 59, 61 at ¶ 10.) The Court denied that motion as
prematurely filed in light of its amended scheduling order. (ECF No. 56.)
        In its second motion for summary judgment, the United States contends
that, once again, summary judgment is warranted because the Plaintiff has
failed to disclose adequate, though now timely, expert reports and therefore
cannot prove causation or actual harm at trial. The Defendant states that
notwithstanding the Court’s prior decision to extend deadlines, the “Plaintiff
has still failed to comply with Federal Rules of Civil Procedure 26(a)(2)(B) and
(C).” (ECF No. 60, at 1.) The Defendant states that rather than submit
corrected expert reports, the Plaintiff “once again submitted wholly inadequate
expert reports that do not comply with the requirements of Rule 26(a)(2)(B)”
and therefore “summary judgment should be granted for Defendant because
there is no dispute that Plaintiff is unable to establish actual harm and
causation.” (Id. at 1-2.) The Defendant urges the Court to strike the Plaintiff’s
expert reports pursuant to Federal Rule of Civil Procedure 37 and dispose of
the Plaintiff’s claims as the Plaintiff would thereafter be unable to establish
actual harm or causation.
       The Plaintiff does not dispute that its initial expert reports were untimely
when they were initially submitted (ECF No. 59, 61 at ¶ 7) or that on April 22,
2021,the Plaintiff provided Rule 26(a)(2)(B) reports to the Defendant for Dr.
Shani Katz and Dr. Heldo Gomez, Jr. that were identical to those the Plaintiff
provided to the Defendant in January. (Id. at ¶ 17, 18, 22.) The Plaintiff does
however take issue with the Defendant’s characterizing Dr. Katz and Dr. Gomez
as “proposed expert witnesses” because the Plaintiff considers these witnesses
as “non-retained treating physicians.” (Id. at ¶ 17.) The Defendant argues that
Dr. Gomez’s and Dr. Katz’s reports did not contain a complete statement of all
opinions the witnesses would express, did not disclose the basis for the
witnesses’ opinions, did not contain the facts or data the witnesses considered
in forming those opinions, and did not include testimony lists for the
witnesses. (Id. ¶¶ at 19-21; 23-27.) The Plaintiff disputes the Defendant’s
characterization of the Dr. Katz’s and Dr. Gomez’s reports, noting the reports
contained the opinions of the doctors as “non-retained treating physicians,”
contained the basis for the opinions expressed, contained the facts and data
considered, and states that neither doctor maintained a testimony list such
that the Plaintiff had no duty to disclose a testimony list to the Defendant. (Id.)
The Parties agree that Dr. Katz and Dr. Gomez intend to offer testimony, among
other things, on the “worsening, accelerated degeneration, . . . permanency of
the injuries, prognosis, future medical treatment, causation, and future
medical costs” suffered by the Plaintiff. (Id. at ¶¶ 28-29.)
       On April 22, 2021, the Plaintiff also filed a Rule 26(a)(2)(C) disclosure,
listing nine proposed witnesses, including Dr. Katz and Dr. Gomez, who the
Plaintiff characterize as “non-retained treating physicians.” (Id. at ¶ 30.) The
Plaintiff and Defendant agree that Drs. Geoffrey Tashjian, Michael Thorpe, and
Heather Kahan will not testify about “worsening, accelerated degeneration and
permanence of the injuries, tests, medications, surgery, and the costs
associated with such; prognosis, future medical treatment, causation, and
future medical costs; and any past, present, and/or future medical treatment.”
(Id. at ¶ 32.) Dr. Steven Berman, Dr. George Rovito, and Dr. Jane Bistline are
expected to testify on these topics, though no Rule 26(a)(2)(B) disclosure or
other items required by Rule 26(a)(2)(B) were provided for these witnesses. (Id.
at ¶ 33-41.) The Defendant notes that these witnesses were not retained as
Rule 26(a)(2)(B) experts, so no disclosures were made pursuant to that rule.
Finally, Tanya Henderson is expected to testify as to “her interaction with the
Plaintiff and the costs associated with the recommended surgery for the
Plaintiff by Dr. Heldo Gomez and the reasonableness or necessity of the costs
thereof.” (Id. at ¶ 42.) As with the other witnesses, no Rule 26(a)(2)(B) materials
were provided for this witness. (Id. at ¶¶ 43-44.) The same is true for Tania
Gutierrez, who would testify regarding the same issues with respect to Dr.
Shani Katz. (Id. at ¶¶ 45-47.) Plaintiff’s Rule 26(a)(2)(C) disclosure
contradictorily notes that all of these witnesses will testify to, among other
things, “their care and treatment as well as causation, permanency and
prognosis of the Plaintiff, limitations and restrictions. They will testify
regarding the reasonableness and the necessity of the Plaintiff’s medical care
up until the time of trial and the need for future medical care.” (Id. at ¶ 48.)

   2. Legal Standard
         A. Summary Judgment
       Under Federal Rule of Civil Procedure 56, “summary judgment is
appropriate where there ‘is no genuine issue as to any material fact’ and the
moving party is ‘entitled to a judgment as a matter of law.’” Alabama v. North
Carolina, 130 S. Ct. 2295, 2308 (2010) (quoting Fed. R. Civ. P. 56(a)). “The
moving party bears the initial burden to show the district court, by reference to
materials on file, that there are no genuine issues of material fact that should
be decided at trial . . . [o]nly when that burden has been met does the burden
shift to the non-moving party to demonstrate that there is indeed a material
issue of fact that precludes summary judgment.” Clark v. Coats & Clark, Inc.,
929 F.2d 604, 608 (11th Cir. 1991). Rule 56(c) “requires the nonmoving party
to go beyond the pleadings and by her own affidavits, or by the depositions,
answers to interrogatories, and admissions on file, designate specific facts
showing that there is a genuine issue for trial.” Celotex Corp. v. Catrett, 477
U.S. 317, 324 (1986) (internal quotation marks omitted). Thus, the non-
moving party “may not rest upon the mere allegations or denials of his
pleadings, but . . . must set forth specific facts showing that there is a genuine
issue for trial.” Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248 (1986)
(internal quotation marks omitted); see also Matsushita Elec. Indus. Co., Ltd. v.
Zenith Radio Corp., 475 U.S. 574, 586 (1984) (stating “[w]hen the moving party
has carried its burden under Rule 56(c), its opponent must do more than
simply show that there is some metaphysical doubt as to the material facts”).
       The Court must view the evidence in the light most favorable to the
nonmoving party, and summary judgment is inappropriate where a genuine
issue of material fact remains. Adickes v. S.H. Kress & Co., 398 U.S. 144, 158-
59 (1970). “An issue of fact is ‘material’ if, under the applicable substantive
law, it might affect the outcome of the case.” Hickson Corp. v. N. Crossarm Co.,
357 F.3d 1256, 1259-60 (11th Cir.2004). “An issue of fact is ‘genuine’ if the
record taken as a whole could lead a rational trier of fact to find for the
nonmoving party.” Id. at 1260. A court may not weigh conflicting evidence to
resolve disputed factual issues; if a genuine dispute is found, summary
judgment must be denied. Skop v. City of Atlanta, Ga., 485 F.3d 1130, 1140
(11th Cir. 2007).

   3. Analysis
         A. Federal Rule 26
       Federal Rule of Civil Procedure 26 deals with disclosure duties of parties
relating to general discovery. Under Federal Rule 26(a)(2)(B), a witness must
provide a “written report . . . if the witness is one retained or specially employed
to provide expert testimony in the case” which must contain:
      (i) a complete statement of all opinions the witness will express and the
      basis and reasons for them; (ii) the facts or data considered by the
      witness in forming them; (iii) any exhibits that will be used to summarize
      or support them; (iv) the witnesses’s qualifications, including a list of all
      publications authored in the previous 10 years; (v) a list of all other cases
      in which, during the previous 4 years, the witness testified as an expert
      at trial or by deposition; and (vi) a statement of the compensation to be
      paid for the study and testimony in the case.
Fed. R. Civ. P. 26(a)(2)(B). For those witnesses who do not need to provide a
written report, Rule 26(a)(2)(C) governs. The disclosure for such witnesses must
state “(i) the subject matter on which the witness is expected to present
evidence . . . ; and (ii) a summary of the facts and opinions to which the
witness is expected to testify.” Fed. R. Civ. P. 26(a)(2)(C).
       Under Rule 26, a “treating physician may testify as either a lay witness
or an expert witness; however, in order to testify an expert witness, the
physician must provide the required disclosures under either Rule 26(a)(2)(B)
or Rule 26(a)(2)(C).” Sweat v. United States, No. 8:14-cv888, 2015 WL 8270434,
at *2 (M.D. Fla. Dec. 8, 2015). The requirements of Rule 26 are “not merely
aspirational,” rather, they are “designed to allow both sides in a case to prepare
their cases adequately and to prevent surprise.” Western Union Holdings, Inc. v.
Eastern Union, Inc., 316 F. App’x 850, 854 (11th Cir. 2008).
       In addition to the above, the Court has made clear in its scheduling
orders (and as has been highlighted by the Defendant in various motions) that
when a “treating physician or provider ventures beyond [observation, diagnosis,
and treatment] and includes opinions on causation, prognosis, and/or future
implications of the injury, then he or she must provide a full report satisfying
the requirements of Federal Rule of Civil Procedure 26(a)(2)(B).” Muzaffar v. Ross
Dress for Less, Inc., No. 12-61996-Civ, 2013 WL 3850848, at *1 (S.D. Fla. July
26, 2013) (Scola, J.); see also (Scheduling Order, ECF No. 15; First Amended
Scheduling Order, ECF No. 54) (emphasis added).) “When a party fails to
provide information or identify a witness as required by Rule 26(a), the party is
not allowed to use that information or witness to supply evidence . . . , unless
the failure was substantially justified or is harmless.” Cruz v. United States, No.
12-21518-Civ, 2013 WL 246763, at * 2 (S.D. Fla. Jan. 22, 2013) (Moreno, J.)
(quoting Fed. R. Civ. P. 37(c)(1)). Accordingly, to prove causation, prognosis,
and/or future implications of the injury, the Plaintiff must satisfy Rule
26(a)(2)(B)’s requirements.

         B. FTCA
       In order to prevail on a cause of action for negligence under the FTCA,
the Court applies the law of the state where the alleged tort occurred. Stone v.
United States, 373 F.3d 1129, 1130 (11th Cir. 2004). To prevail on a negligence
claim under Florida law, a plaintiff must adequately allege: 1) that the
defendant owed a duty to the plaintiff; 2) that the defendant breached that
duty; 3) that the breach caused the plaintiff’s injury; and 4) actual harm.
Williams v. Davis, 974 So. 2d 1052, 1056 (Fla. 2007); see also Canteen v.
United States, No. 1:13-cv-132, 2014 WL 12573516, at *2 (N.D. Fla. Oct. 8,
2014). In Florida, courts follow the “more likely than not standard of causation
and require proof that the negligence probably caused the Plaintiff’s injury.”
Gooding v. Univ. Hosp. Bldg., Inc., 445 So. 2d 1015, 1018 (Fla. 1984). It is a
plaintiff’s burden to prove causation, and therefore a plaintiff must come
forward with evidence affording a reasonable basis for the conclusion that “it is
more likely than not that the conduct of the defendant was a substantial factor
in bringing about the result. A mere possibility is not enough.” Rementer v.
United States, No. 8:14-cv-642, 2015 WL 5934522, at *2 (M.D. Fla. Oct. 9,
2015).
      Florida courts have held that medical conditions which are not readily
observable, such “as back pain and other soft tissue injuries are not readily
observable medical conditions” and therefore are not susceptible to evaluation
by laypersons, but rather, require evaluation by medical experts with
appropriate training, skill, and experience. Id. The Eleventh Circuit has stated
the same, noting
      [t]he testimony of treating physicians presents special evidentiary
      problems that require great care and circumspection by the trial court.
      Much of the testimony proffered by treating physicians is an account of
      their experience in the course of providing care to their patients. Often,
      however, their proffered testimony can go beyond that sphere and
      purport to provide explanations of scientific and technical information
      not grounded in their own observations and technical experience. When
      such a situation presents itself, the trial court must determine whether
      testimony not grounded in the physician’s own experience meets the
      standard for admission as expert testimony.
Williams v. Mast Biosurgery USA, Inc., 644 F.3d 1312, 1316-17 (11th Cir.
2011). “[D]istinguishing between lay and expert testimony is . . . important”
and ensures that a party does not take the expedient route of “proffering an
expert in lay witness clothing” while avoiding the Federal Rules of Evidence. Id.
at 1317; see also Fed. R. Evid. 702.
       “Lay testimony is legally insufficient to support a to support a finding of
causation where the medical condition is not readily observable. . . . [P]ain in [a
plaintiff’s] low[er] back and left leg is not the result of a ‘readily observable’
medical condition” and therefore must be established by expert testimony.
Crest Products v. Louise, 593 So. 2d 1075, 1077 (1st DCA 1992); see also Jones
v. Royal Caribbean Cruises, Ltd., No. 12-20322-Civ, 2013 WL 8695361, at *6
(S.D. Fla. April 4, 2013) (Torres, Mag. J.). Expert testimony, however, is not
necessarily required where the connection between the accident and injury
would be obvious to a layman, such as a broken leg from being struck by an
automobile. Jones, 2013 WL 8695361, at *6. The critical question, therefore, is
whether the Plaintiff has met his burden to show that he, as a matter of law,
can rely on testimony from Dr. Katz and Dr. Gomez to prove causation and
actual harm at trial based on the type of injuries the Plaintiff claims to have
suffered.

         C. Plaintiff’s Expert Witnesses
        The parties agree that the Plaintiff has not submitted expert reports in
full compliance with Rule 26(a)(2)(B). The two Rule 26(a)(2)(B) witnesses who
the Plaintiff purports to rely upon are Dr. Katz and Dr. Gomez. The reports of
these witnesses are attached to the Defendant’s statement of facts. (Report of
Dr. Katz, ECF No. 59-1; Report of Dr. Gomez, ECF No. 59-2.) The Plaintiff
states in his disclosures that he will rely on both Dr. Katz and Dr. Gomez,
among other things, to testify as to his “worsening, accelerated degeneration
and permanence of the injuries, the related future treatment, tests,
medications, surgery, etc. and the costs associated with such” as well as
“permanency of the injuries, prognosis, future medical treatment, causation,
and future medical costs.” (Rule 26(a)(2)(B) Witness List, ECF No. 57, at 2-3.)
The Plaintiff states that he provided a copy of Dr. Katz’s and Dr. Gomez’s
respective CVs, but not a testimony list as the respective doctors do “not have
or maintain a testimony list.” (Id.) The Plaintiff puts a disclosure at the bottom
of his disclosure, stating the listing of Dr. Katz and Dr. Gomez “as ‘experts’ is
merely to indicate such physician has formed expert opinions as to the cause of
injury and the permanency of said injury. Plaintiff’s treating physicians are not
‘retained’ and do not acquire their expert knowledge for the purpose of
litigation, but rather simply in the course of treating their patient.” (Id.)
Moreover, the Plaintiff’s Rule 26(a)(2)(B) disclosure states that Dr. Katz and Dr.
Gomez’s opinions are based on the Plaintiff’s medical records. (ECF No. 57, at
2-4.)
        The Court has reviewed the Plaintiff’s disclosures and notes that despite
the Court’s orders (and warnings from the Defendant) that a treating physician
who wishes to testify as to causation or actual harm with respect to non-
observable injuries like those suffered by the Plaintiff “must provide a full
report satisfying the requirements of Federal Rule of Civil Procedure 26(a)(2)(B)”
(see, e.g., Scheduling Order, ECF No. 15; First Amended Scheduling Order,
ECF No. 54) the Plaintiff has failed to fulfill Rule 26’s requirements. The
injuries complained of by the Plaintiff and the reports submitted by the Plaintiff
identify injuries that would seem to require the Plaintiff to submit a Rule
26(a)(2)(B) report and the Plaintiff does not appear to contest this
characterization of his injuries in opposing the Defendant’s motion for
summary judgment. As the Plaintiff’s injuries were not akin to a broken leg
observable by a layman, an expert report in compliance with Rule 26(a)(2)(B)
was required to prove causation.
       There are numerous deficiencies with the Plaintiff’s expert reports. First,
the reports do not contain a complete statement of all opinions the witnesses
will express and the bases for those opinions. For instance, both the reports of
Dr. Katz and Dr. Gomez summarily state that “to a reasonably degree of
medical certainty, there is [a] causal relationship between the examinee’s
current complaints and the reported injuries.” (ECF No. 59-1, ECF No. 59-2.)
While this certainly is a statement of an opinion that the doctors could express
should they be called to testify, it fails to identify the “basis and reasons for
them” other than to point to the Plaintiff’s medical records. However, this is not
allowed under the Federal Rules. “Allowing medical records to be submitted in
lieu of a summary would invite a party to dump voluminous medical records on
the opposing party, contrary to the rule’s attempt to extract a summary.”
Jones, 2013 WL 8695361, at *4. The report similarly points to the Plaintiff’s
medical records in an attempt to identify the facts and data considered by Dr.
Katz and Dr. Gomez in forming their opinions. (ECF No. 62, at 1-2.) A party
cannot satisfy Federal Rule 26(a)(2)(B)’s requirements to identify the basis for
an expert’s opinions by saying the party produced all the necessary information
for their adversary to determine the basis for an expert’s opinions. The Federal
Rules require more work to be done. Contrary to the Plaintiff’s belief, this is not
harmless because it is highly prejudicial to the Defendant’s ability to form its
defense, requiring the Defendant to guess at what theories the Plaintiff’s
experts may pursue and which materials such experts may rely upon in
forming those opinions.
       The reports also fail to provide a testimony list for the Plaintiff’s experts.
The Plaintiff states that Dr. Katz and Dr. Gomez do not maintain such lists in
the normal course and therefore no such list needs to be disclosed to the
Defendant. In support, the Plaintiff states “the Defendant has cited no case law
authority to require the preparation of a document which is not maintained in
the normal course of their practice” (ECF No. 62, at 1-2) but that is incorrect—
the Defendant cites to Rule 26, which, while not “case law authority,” facially
requires this disclosure. There is no carveout for an expert who fails to
maintain such a list. If that was the case, lawyers would instruct their experts
to stop preparing such lists in order to prevent having to make such
disclosures to their adversaries. While a testimony list may seem
administrative in nature, it is an important document which allows parties to
evaluate an expert’s credibility. For instance, a party may use an expert’s
testimony list to see how an expert’s testimony was received in prior litigations
such as whether or not such expert’s testimony was struck or excluded for
some reason and why that was the case.
       These deficiencies with the Plaintiff’s expert reports were identified in the
Defendant’s first summary judgment motion and the Defendant’s evidentiary
motion. The Plaintiff was on notice of these potential deficiencies and of the fact
the Court saw merit in the Defendant’s arguments, but chose to take no
further action, submitting the identical reports to those it untimely submitted
in January. The Court’s orders and Florida law are clear—where a treating
physician intends to testify as to causation on an injury that is not readily
observable, the plaintiff must submit a full Rule 26(a)(2)(B) report.
       The Plaintiff attempts to defeat summary judgment by arguing that his
failure to comply with Rule 26(a) was harmless. (ECF No. 62, at 10.) As alluded
to above, the Court disagrees. When a party fails to abide by Rule 26(a), the
party may not use that information unless the failure was substantially
justified or harmless. Cruz, 2013 WL 246763, at *2. Failure to disclose is
substantially justified if reasonable parties could differ as to whether
compliance was required and harmless when there is no prejudice to the
opposing party. Id. It is the Plaintiff’s burden to show substantial justification
or harmlessness. Id. As stated above, Florida law and the Court’s orders are
clear—Rule 26(a)(2)(B) reports are required when a treating physician intends
to testify as to causation with respect to the type of non-observable injuries at
issue here. The Plaintiff has known this since the Court entered its first
scheduling order, upon the Defendant’s first motion for summary judgment
which identified the same deficiencies in the Plaintiff’s expert materials, upon
the Defendant’s evidentiary motion, and upon the Court entering its amended
scheduling order. The Court gave the Plaintiff an additional three months to
timely disclose its expert reports so that in the intervening period the Plaintiff
could undertake remedial action with respect to the deficiencies in its reports
identified by the Defendant. The Plaintiff chose not amend his reports,
choosing to stand on what had been untimely disclosed in January. This is not
harmless as the deficient reports are prejudicial to the Defendant’s ability to
form its defense in this matter. While the Plaintiff does not advance arguments
as to substantial justification, as is the Plaintiff’s burden, the Court notes that
the Plaintiff’s failure was not substantially justified. Numerous Court orders
and filings by the Defendant put the Plaintiff on notice of the deficiencies in his
expert reports.
       The Court further notes that the Plaintiff’s additional Rule 26(a)(2)(C)
experts cannot cure the Plaintiff’s inability to prove causation at trial. This is
because, for the same reasons Dr. Katz and Dr. Gomez cannot testify as to
causation (failure to comply with Rule 26(a)(2)(B)), the Plaintiff’s rule 26(a)(2)(C)
witnesses cannot testify as to causation because, as the Plaintiff acknowledges,
they have not provided full Rule 26(a)(2)(B) reports. Muzaffar, 2013 WL
3850848, at *1.
       Given the procedural history of this matter, and in light of the Plaintiff’s
deficient reports, the Court agrees with the Defendant that summary judgment
is warranted. The Court is constrained by Rule 37 to exclude the Plaintiff’s
experts from testifying as to causation at trial, and accordingly the Plaintiff will
be unable to prove liability as to the Defendant. See generally, Jones, 2013 WL
8695361, at *4-7 (discussing exclusion of potentially dispositive expert
testimony). The Plaintiff’s failure to comply with Federal Rule 26(a)(2)(B) was
not harmless or substantially justified. Fed. R. Civ. P. 37(c)(1). While the
Plaintiff’s treating physicians can testify as fact witnesses relating directly to
their treatment of the Plaintiff, if the Plaintiff wanted Dr. Katz, Dr. Gomez, or
any other witnesses to testify as to topics like causation for the injuries
suffered by the Plaintiff at trial, full compliance with Rule 26(a)(2)(B) was
required. See Cruz, 2013 WL 246763, at *5 (“the Court excludes the physicians’
statements as expert opinions. This does not, however, preclude . . . [use of]
the physicians as lay witnesses.”).

   4. Conclusion
       Consistent with the above, the Court grants the Defendant’s motion for
summary judgment (ECF No. 60) as the Plaintiff failed to comply with Federal
Rule 26(a)(2)(B) and will be unable to prove causation at trial. The Court
warned the Plaintiff of the potentially dispositive nature of the Defendant’s
arguments and granted the Plaintiff an extension of multiple months to
consider the arguments raised by the Defendant and take further action.
Rather than address the deficiencies detailed by the Defendant, the Plaintiff
filed expert reports on April 22, 2021 that were identical to the reports he first
untimely filed in January. This was neither substantially justified nor
harmless. As the Plaintiff will be unable to produce evidence at trial that the
Plaintiff’s injuries, which are the type of injuries that require expert testimony
under Florida law, were caused by the Defendant, the Court grants the
Defendant’s motion.
       The Clerk is directed to close this case. Any pending motions, if any, are
denied as moot.
Done and ordered in Miami, Florida on July 8, 2021.




                                  Robert N. Scola, Jr.
                                  United States District Judge
